Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is an answer to a communication received on 1/28/2022; claims 1-23 are pending.
Information disclosure statement (IDS)
3.	The information disclosure statements (IDSs) submitted on 1/28/2022, and 12/29/2020 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Foreign Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (a Taiwan priority filed on 3/18/2020).
Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. —An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AlA35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
- a vessel: Claims 1, and 18
- an information receiver: Claim 1
- a processor: Claim 1
- an Artificial Potential Field (APF) algorithm: Claims 1, 9, and 18
- a navigation controller : Claim 1
- a navigation control command: Claim 1
- an attractive field: Claim 8
- a repulsive field: Claim 8
- an information security module: claim 7
- an authentication: Claim 8
- an authorization: Claim 8
- object information: Claim 8
- vessel information: Claim 8
- target information: Claim 8
- a collision avoidance range: Claim 18
- a static obstacle: Claim 18
- a dynamic obstacle: Claim 18
- a time to closest point of approach: Claim 18
- a distance to the closest point of approach: Claim 18
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Currently, for a purpose of examination, the examiner interprets above claimed structures are generic, and are understood by one of ordinary skill in the art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
7.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Wang (US Pub. 20200208983 A1).
A. Per claim 1: Wang discloses a  vessel collision avoiding system based on Artificial Potential Field (APF) algorithm (see Wang, para. [0003]), comprising:
 an information receiver configured to collecting/receiving a vessel information  (“the interface circuits may be configured to receive electronic signals from a bus 210, wherein the electronic signals encode structured data and/or instructions for the processing circuits to process.” See Wang para. [0047], or “The computing device 200 may also receive programming and data via network communications.” See Wang para. [0048], [0038]), at least one obstacle information (i.e., “obstacle status ...obstacle volumes”, see Wang, claim 2) and a target information (i.e., ”the planned route” for a particular trip, see Wang, para. [0048]) 
a processor connected to the information receiver, wherein the processor generates a navigation control command via an unmanned ship/vessel collision avoiding method which is based on the Artificial Potential Field (APF) algorithm/ordered steps to perform (see Wang, para. [0003]); and
 	a navigation controller connected to the processor, wherein the navigation controller controls navigation of an unmanned ship/(a vessel) by the navigation control command “...the propulsion systems may be configured to control the moving speed of the vehicle 130” see Wang, para.[0035], [0038])
B. Per claim 2: Wang teaches an information receiver comprises a wireless positioning device (i.e., using a device applying “a wireless fidelity (WiFi) positioning technology, ” see Wang, para. [0030], or para. [0032]).
C. Per claim 3: Wang teaches that a Microcontroller Unit (MCU) may be used (see Wang para. [0035]).
D. Per claim 4: Wang teaches about using a navigation controller comprises a direction controller and a propelling module (i.e., “The propulsion systems may be configured to control the moving speed of the vehicle 130. The steering system may be configured to adjust the heading and/or direction of the vehicle 130. The propulsion system and/or the steering system may include any combination of mechanisms to implement the functions thereof.” see Wang para. [0038], and [0066]) .
E. Per claim 5: Wang teaches a direction controller comprises a rudder, an electronic steering system (i.e., “The vehicle 130 may include structures of a conventional ship, for example, a hull (e.g., a bow, a keel, a stern), a propulsion system (e.g., a motor or engine turning propeller, an impeller or wave propulsion fins), a steering system (e.g., a rudder), or the like.” see Wang para. [0038]). 
F. Per claim 6:  Wang teaches that a propelling module comprises an engine to move a vehicle (i.e., “the propulsion systems may be configured to control the moving speed of the vehicle 130.” See Wang para. [0038]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
8.	Claim 7 is rejected under 35 U.S.C. 103 as obvious over Wang in view of Li  et al. (CN 110471427 A) hereinafter “Li”.
The rationales and reference for a rejection of claim 1 are incorporated.
Wang does not disclose a vessel collision avoiding system comprises an information security module which is connected to the processor and the information receiver; however, Li suggest a private source with register ID and password to access for receiving specific boating information (i.e., 1st para. of the background, see Li, “because of the limited operation capability of the single ship, formation and cooperation is good for improving the working efficiency and working ability, formation into intelligent ship research hotspot. in the actual application of the ship formation, must be involved to ship path planning, team in the ship and ship collision with obstacle collision and other practical problems. need to ship can real-time sense the multiple channel information and its own secure dynamic, combined ship formation in queue interaction and data fusion to realize ship-sensing, removing navigation movement such as dangerous to state by controlling the boat speed.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Wang with Li in order to receive/access specific information of navigation with a ship to reserve specific channels on ship navigation for registered members because this restriction to access specific channels  has been expected.
9.	Claim 8 is rejected under 35 U.S.C. 103 as obvious over Wang in view of Zheng et al “CN 109263826 B” hereinafter “Zheng”.
The rationales and reference for a rejection of claim 1 are incorporated.
Wang does not disclose an information security module comprises an authentication; however, Zheng suggests about using authentication data for accessing specific information ( i.e., “after the collected a sufficient number of sample data (X), the sample data into the training sample (XtrainUtrain) and the authentication sample (XvaliUvali) two parts, using the machine learning algorithm (such as support vector machine) for ship operation modelling the training sample Xtrain, specifically the next time state quantity establishing ship with respect to the previous time state quantity and control quantity of the function relationship model f:” ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Wang with Zheng to use authentication to provide a restriction on specific register users so that accessing on specific channels can avoid congestions. This has been an expectation in order to provide specific data to register users.
10.	Claims 9-13 are rejected under 35 U.S.C. 103 as obvious over Wang in view of Li.
A. Per claim 9: Wang discloses a vessel collision avoiding method based on Artificial Potential Field (APF) algorithm, comprising the following steps:
- (S1) obtaining a vessel information, at least one obstacle information (see Wang, claim 12]); and “a target information”/a destination (see Wang, claim 18]);
- (S2) establishing an Artificial Potential Field (APF) by the vessel information (see Wang, para. [0003]), the at least one obstacle information and the target information, wherein the Artificial Potential Field comprises an attractive field of the target and a repulsive field of the obstacle (see Li “2. The improved artificial potential field method is reconstructing the attraction function. reconstruction after optimization attraction function balances the attractive force and change of the repulsive force, solves the problem that the target cannot be reached problem” and “In step S200, the force field comprises two parts, one part is the gravitational field Uatt (q) target point generated by the unmanned boat, the other part is the resultant field obstacle the unmanned boat generated repulsive force field Urep (q), unmanned boat under the gravitation and repulsive force field generated by common functions in common action”; noting that “Artificial Potential Field” already comprises: an attractive force to reach a target and a repulsive force to avoid obstacle(s)”);
- (S3) combining the attractive force/field and the repulsive force/field to obtain a first resultant force (this is obvious with Li’s calculation: taking into account both APF fields/forces for processing);
 (S4) adding an external force to the Artificial Potential Field based on the vessel information or the obstacle information (e.g., Li also taking into account an external force, see Li “the information of the external environment for real-time”) and see Li claim 1: “S3, in the process following the planned route, carrying out real-time through the information of the ship itself state with the outside environment when collecting, sensing the external obstacle and adjacent ship information;”; 
(S5) updating/calculating the first resultant force and the external force to obtain a second resultant force Li taken into account an external force into this calculation, see Li “the information of the external environment for real-time” see Li, claim 1); and 
(S6) the vessel sailing in the direction of the second resultant force to avoid the obstacle (i.e., finally steering to control a ship, see Li page 5, 2nd para. “calculating ship steering control instruction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Wang computing with Li’s disclosure to determine an improve avoidance by also taking into account external forces from adjacent dynamic obstacles.
B. Per dependent claim 10: The rationales and references for a rejection of claim 9 are incorporated.
Li also suggests about using all related and helpful vessel information (peed, position, sailing direction, hull length and hull width of the vessel)  for avoiding a collision to an external object “carrying out real-time through the information of the ship itself state with the outside environment when collecting, sensing the external obstacle and adjacent ship information;”, see Li page 2, 3rd and 7th  para, and Li page 4, 2nd para.).
C. Per dependent claim 11: The rationales and references for a rejection of claim 9 are incorporated.
Li also suggests about using all related and helpful obstacle information comprises speed, position, moving direction, size and distance ranged from the vessel of the obstacle (using obstacle information to avoid a collision, see Li page 2, 2nd para. “using the ship sensing of local information”, and page 6 7th para. from bottom, starting with “S5. The local environment information ...”, and see Li page 3 paragraph 12: “S43, establishes a boundary repulsion field repulsion field, with the circular small obstacle described as circular barrier, establishing the circular barrier repulsion field”).
D. Per dependent claim 12: The rationales and references for a rejection of claim 9 are incorporated.
Li also suggests about using target information comprises the position and the distance ranged from the vessel of the destination/target (this information relate directly to avoid a collision, see Li page 2, last para., page 3, last para. and page 4, 1st para.).
11.	Claim 13 is rejected under 35 U.S.C. 103 as obvious over Wang in view of Li, and in view of Li Zhou ’s “Adaptive artificial potential field approach for obstacle avoidance path planning”.
The rationales and references for a rejection of claim 9 are incorporated.
	Wang and Li do not disclose a step of adding both an attract force field and repulsive force fields to derive an Artificial Potential Field (e.g., claiming a step of using a total of forces/fields); however, Li Zhou suggests this step ( see Li Zhou NPL page 439 column II 3rd line from bottom).
12.	Claim 18 is rejected under 35 U.S.C. 103 as obvious over Wang in view of Li , further in view of Fang et al. (CN 110188474 A) hereinafter “Fang”. 
The rationales and references for a rejection of claim 9 are incorporated.
A combination of Wang and Li disclose a vessel collision avoiding method based on Artificial Potential Field (APF) algorithm, comprising the following steps:
(S11) detecting whether an obstacle enters a collision avoidance range of a vessel (see pending claim 11 “distance ranged from the vessel of the obstacle”; performing step (S12) if the obstacle enters the collision avoidance range of the vessel (see pending claim 11 “distance ranged from the vessel of the obstacle”;  otherwise, remaining a navigation path of the vessel for “navigation path of the vessel”)  (e.g., do not actuating a collision avoidance measurement);
(S12) determining the obstacle is a static obstacle or a dynamic obstacle; performing step (S13) if the obstacle is the static obstacle; performing step (S14) if the obstacle is the dynamic obstacle (Li taken into account both types of obstacles to perform a next step);
(S13) avoiding the static obstacle by a first Artificial Potential Field algorithm (i.e., Li uses an Artificial Potential Field algorithm);
	Wang and Li do not disclose a claimed step (S14) determining whether to start avoiding the dynamic obstacle by a time to closest point of approach (TCPA) and distance to the closest point of approach (DCPA) of the vessel and the dynamic obstacle (using a time TCPA; or using a distance DCPA between a vessel and to an obstacle to compute; i.e., making a selection for computing to avoid a collision); however, Fang teaches about using TCPA and DCPA in APF (see Fang, claim 5).
Wang and Li do not disclose a claimed step of:
(S15) avoiding the dynamic obstacle according to the vessel collision avoiding method as claimed in claim 9 (avoiding to collide other boats/dynamic obstacles); however, Fang suggests this claimed step (see Fang, claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Wang computing with Li’s disclosure to use TCPA and DCPA taught by Fang because they are components to calculate a collision avoiding situation with other boats using APF.
13.	Claims 19-20, and 22-23 are rejected under 35 U.S.C. 103 as obvious over Wang in view of Li , in view of Fang, and in view of Hongguang Lyu, “Ship’s Trajectory Planning for Collision Avoidance...”.
A. Per claims 19-20: The rationales and references for a rejection of claim 18 are incorporated.
Wang, Li, and Fang do not disclose a feature of dividing into a first zone, a second zone, a third zone and a fourth zone of the relative position between the dynamic obstacle and the vessel (e.g., determining a distance from a vessel to an obstacle based on a potential field) according to COLREGS; however, Hongguang Lyu suggests about dividing a zone into subdivisions to modify an APF model (see Hongguang Lyu, the abstract, and page 353, subsection “B. Repulsive Potential Field Function”, 1st para.) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a combination of Wang, Li, and Fang’s disclosure with Hongguang Lyu to have subdivided zones to improve accuracy for calculations in related subdivided portions.
B. Per claims 22-23: The rationales and references for a rejection of claim 18 are incorporated.
Applicant claims that a vessel starts to avoid the dynamic obstacle if the distance to the closest point of approach (DCPA) less than a safe threshold, wherein the safe threshold is determined by hull length, vessel speed  (see Hongguang Lyu, page subsection “B. Collision Avoidance Prediction”, first para., wherein Hongguang Lyu implying that relative speed (between a ship and its dynamic obstacle)/(to estimate a safe distance) is a factor to consider using a collision avoidance system).
	Claim 22 requires a limitation of activating a collision avoiding system when a distance of a ship and an obstacle is less than a threshold (see Hongguang Lyu, pg. 352 col. 2, sub section “B. Collision Avoidance Prediction” (paragraph 2nd from the bottom) where “less than a safe threshold” is disclosed as “a collision risk” to execute a collision avoidance algorithm 
- Per claim 23.   Applicant claims about using external parameters comprises the obstacle size and the relative velocity between the vessel and obstacle (The examiner submits that Lye already suggests a safety distance/speed (how far and how fast is a moving speed) between a vehicle and an obstacle (taking into account sizes and speeds of two parties). 
Claim Rejections - 35 USC § 112
14.	Claims 18-23 are rejected on 35 USC 112(b) for lacking an antecedence basis.
- in the step (S11), claim 18 requires “remaining the navigation path of the vessel” wherein a navigation path is not defined yet.
Claim Objections
15.	Claims 14-17, and  21 is objected because they are dependent on rejected claims 13, and 20.
Conclusion
16.	Pending claims 1-, and 18-23 are rejected; claims 14-17, and 21 are objected. 
17.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662